DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8-9, 11-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yomtov (U.S. Pub. 2011/0178361) in view of Dague et al. (U.S. Pat. 8,562,508 hereinafter “Dague”).
Regarding claims 1 and 18, Yomtov discloses a heart pump device and method (e.g. see Fig. 1) comprising: a control device (e.g. 6) and an implantable heart pump (e.g. 2), the heart pump including at least one sensor (e.g. 8), the at least one sensor including a pressure sensor and/or a pressure difference sensor (e.g. ¶17), wherein the control device is connected to the heart pump by a transcutaneous or percutaneous line 
Regarding claim 4, meeting the limitations of claim 1 above, Yomtov further discloses wherein the signal processing device is held mechanically in the heart pump (e.g. ¶15).
Regarding claim 5, meeting the limitations of claim 1 above, Yomtov further discloses wherein the at least one sensor of the heart pump device comprises at least two sensors connected to the signal processing device (e.g. sensors 8, 10).
Regarding claim 8, meeting the limitations of claim 1 above, Yomtov further discloses wherein the signal processing device includes at least one memory device (e.g. 18) for storing system parameters and/or measured values of the at least one sensor (e.g. ¶¶15, 29).
Regarding claim 9, meeting the limitations of claim 1 above, Yomtov further discloses wherein the signal processing device includes a transceiver for a digital bus communication (e.g. element 13 and ¶15).
Regarding claim 11, meeting the limitations of claim 1 above, Yomtov further discloses wherein a transmitting device is directly connected to the heart pump, and is configured to process the sensor signals of the at least one sensor and transmit the sensor signals by means of a wireless connection (e.g. Fig. 1; Element 12 includes “Telemetry”).
Regarding claim 12, meeting the limitations of claim 1 above, Yomtov further discloses wherein the signal processing device includes a microcontroller (e.g. 15).
Regarding claim 13, meeting the limitations of claim 1 above, Yomtov further discloses wherein the transcutaneous or percutaneous line is configured to conduct a supply voltage (e.g. ¶13).
Regarding claim 17, meeting the limitations of claim 1 above, Yomtov further discloses wherein the signal processing device is configured to process the sensor 
Regarding claim 19, meeting the limitations of claim 1 above, Yomtov further discloses processing signals from one or more sensors by the signal processing device and forwarding, by a communication protocol, via a databus (e.g. element 13 and ¶15).

Claims 2-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yomtov in view of Dague as applied to claims 1, 4-5, 8-9, 11-13 and 17-19 above, and further in view of Reich et al. (U.S. Pub. 2003/0045772).
Regarding claims 2-3 and 6-7, Yomtov in view of Dague discloses the claimed invention as disclosed in detail above, but Yomtov is silent as to the number, location, type and calibration of the pressure sensors.  However, Reich discloses a similar heart pump with two micromechanical sensors (e.g. ¶155) located at the input and output of the pump (e.g. ¶¶ 88, 150) to accurately sense the pressure within the body to accurately control the pump.  Reich further discloses that the sensors are calibrated and then averaged to make sure that the data is accurate and not subject to errant spikes as disclosed in Paragraphs 53, 88 and 150. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pressure sensor as taught by Yomtov in view of Dague, with the micromechanical sensors that are calibrated, averaged and located at the input and output of the pump as taught by Reich, since such a modification would provide the predictable results of using averaged data from calibrated well-known micromechanical sensors located at the input .  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yomtov in view of Dague as applied to claims 1, 4-5, 8-9, 11-13 and 17-19 above, and further in view of Wampler et al. (U.S. Pub. 2013/0183176 hereinafter “Wampler”).
Regarding claim 15, Yomtov in view of Dague discloses the claimed invention except for the use of a flexible circuit board that is positioned within the base of a flat housing of the heart pump. However, Wampler teaches that it is known to use a flexible circuit board positioned in the base of a heart pump as set forth in Figure 16 and Paragraph 122 to provide a means for providing a compact single piece heart pump that incorporates all of the components into a single device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Yomtov in view of Dague, with a flexible circuit board positioned in the base of a heart pump as taught by Wampler, since such a modification would provide the predictable results of a heart pump with a flexible circuit board positioned in the base of the device for providing a compact single piece heart pump that incorporates all of the components into a single device.
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yomtov in view of Dague as applied to claims 1, 4-5, 8-9, 11-13 and 17-19 above, and further in view of Siebenhaar (U.S. Pub. 2014/0066691). 
Regarding claims 10 and 14, Yomtov in view of Dague discloses the claimed invention but fails to explicitly show that the signal processing device is arranged annularly around an inflow or outflow channel of the pump. However, Siebenhaar .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,449,278. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed toward heart pumps with pressure sensors that include switching modules that determine faults and bypass parts of the signal processing device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REX R HOLMES/           Primary Examiner, Art Unit 3792